Title: To George Washington from Thomas Parry, 6 August 1779
From: Parry, Thomas
To: Washington, George


        
          Sir
          Forage-Magazine-Store, at the Post atHacketts-town [N.J.] August the 6th 1779.
        
        Being employed in the service of the United States in the Quarter Master’s Department upwards of two years—and sent to Hackettstown to regulate the accounts of that post under the direction of Colo. Jacob West A.D.Q. M[aste]r my employer; With submission to your Excellency, I beg the favor to acquaint Your Excellency of the imprudent behavior of Colonel Moore Furman, D.Q.M. General at Pitts-town: no ways doubting your Excellency will take such methods to prevent his misbehavior.
        Permit me to assure your Excellency, that on the most emergent occasions he has refused and neglected (altho in his power) to give his necessary assistance for foraging the Teams loaded with Artillery Stores &ca at this time in a peculiar manner. Complaints agt him and his numerous attendants, are not only frequent, but daily. refusing to give the necessary supplies for the immediate furthering of Stores to the Grand Army under Your Excellency’s command.
        This remonstrance to your Excellency, proceeds niether from envy or ill will. The good of the service in my weak opinion, requires our best exertion.
        Colo. Furman’s proceedings, retards the military operations under Your Excellency’s command, and may consequently be productive of Evils dangerous to the United States.
        Your Excellency’s Subscriber, is an Eye-witness to the injudicious proceedings of Colo. Furman and his Attendants, and cannot pass over in silence, such transactions; well knowing, such conduct must inevitably tend to the detriment of the well intended purposes of the good and truly affected people, for the liberty, and future happiness of these States.
        The Bearer, Mr Robinson, Conductor of Six Artillery-teams-loading, will better acquaint Your Excellency how he has been treated at Pitts-town, and what service Colo. Furman has rendered him for forwarding the Stores. I beg leave to subscribe myself Your Excellency’s most devoted
        
          Thomas Parry Clk
        
      